IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                             RENDERED: OCTOBER 28, 2021
                                                   NOT TO BE PUBLISHED


                       Supreme Court of Kentucky
                                    2020-SC-0178-MR


ANTONIO WHARTON                                                     APPELLANT


                    ON APPEAL FROM TRIGG CIRCUIT COURT
V.               HONORABLE CLARENCE A. WOODALL, III, JUDGE
                             NO. 2018-CR-00021


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                         MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Antonio Wharton (Wharton) was found guilty of first-degree trafficking in

a controlled substance (four grams or more of cocaine), possession of drug

paraphernalia, and of being a first-degree persistent felony offender. He now

appeals the resulting twenty-year sentence as a matter of right.1 The sole issue

on appeal is whether the trial court erred by denying Wharton’s motion to

suppress the fruits of a search warrant, which Wharton argues was illegal and

not supported by probable cause. After review, we affirm.

                  I.     FACTUAL AND PROCEDURAL BACKGROUND

      On January 8, 2018, officers of the Trigg County Sherriff’s Office (TCSO)

sought a search warrant for Wharton’s residence. The search warrant affidavit,




      1   Ky. Const. § 110(2)(b).
given by TCSO Deputy Jarred Werner, stated the following in support of the

warrant:

           On the 8th day of January, 2018 between the hours of
           0600 and 2000 hours, the Trigg County Sheriff’s Office
           conducted a controlled buy of crack cocaine from the
           above address.

           Affiant received information from/observed: a
           confidential informant who stated that he/she could
           purchase narcotics from Antonio Marquis Wharton,
           hereinafter Antonio Wharton, a person known to the
           Trigg County Sheriff’s Office to have a history of
           trafficking in narcotics. The confidential informant
           stated that he/she was familiar with Antonio Wharton
           and that he/she could positively identify him. The
           confidential informant positively identified Antonio
           Wharton by photograph. The confidential informant
           stated that he/she was familiar with the address of
           Antonio Wharton,[…], and that he/she had purchased
           narcotics from Antonio Wharton at that address
           multiple times from October 2017 until last week, and
           that he/she had most recently purchased narcotics
           from Antonio Wharton at that address four days ago.
           The TCSO could independently corroborate Antonio
           Wharton’s address information by having served him
           civil service at that address.

           Acting on the information received, affiant conducted
           the following independent investigation; TCSO
           arranged for the confidential informant to make a
           controlled purchase of suspected crack cocaine from
           Antonio Wharton at the […], address as provided. The
           confidential informant telephoned Antonio Wharton
           and arranged a purchase of crack cocaine at [his
           address], and the TCSO recorded the conversation.
           The TCSO provided the confidential informant with
           buy money and the serial numbers were recorded by
           photocopying the bills. The confidential informant and
           the vehicle were searched, and the TCSO established
           positive contact with the confidential informant by
           cellular telephone, which was audio recorded. The
           TCSO monitored the confidential informant driving to
           [Wharton’s address]. The drug transaction lasted less


                                         2
             than a minute and the informant was monitored
             leaving and traveling back to the TCSO.

             At the SO [(sheriff’s office)] the informant delivered
             approximately 1 gram of crack cocaine.

             The informant stated Antonio Wharton stepped out of
             the front door, with suspected cocaine in hand, and
             then completed the drug transaction. TSCO field
             tested the substance, with a positive result for cocaine.

      Based on the above affidavit, a search warrant was issued, and

Wharton’s residence was searched. The search yielded the following items:

      •   One box of clear baggies with one box of straight razor blades;

      •   One plastic money jar containing $23.64;

      •   $58.00 located in a purse;

      •   Eight small rocks of cocaine;

      •   One small digital scale;

      •   $13,840.00 cash;

      •   $29.00 cash;

      •   $720.00 cash;

      •   One solid brick of suspected cocaine approximately one and one-half

          inches in diameter.

      Wharton was indicted by way of grand jury for trafficking in a controlled

substance weighing more than four grams, wanton endangerment, possession

of drug paraphernalia, trafficking in a controlled substance weighing less than

four grams, and of being a persistent felony offender.




                                             3
      On June 11, 2018, Wharton moved to suppress all the evidence collected

as a result of the search warrant, alleging that it was illegal. The trial court

heard argument concerning the motion to suppress as required by RCr2 8.27.

Wharton asked the trial court to allow him to call Deputy Werner to testify.

The Commonwealth objected to Wharton calling witnesses.3 In response to the

objection, defense counsel stated on the record the grounds for the motion to

suppress: “I don’t know that we are challenging specifically probable cause, we

are challenging the timing of the warrant, the signing of the warrant. There is

no time listed or date listed on the warrant itself. That’s what we are

challenging.” The trial court allowed the testimony only to address any issue of

credibility of the confidential informant (CI), if it were raised.

      The hearing produced more evidence than that contained in the affidavit,

and this evidence was largely consistent with that contained in the affidavit.

The only differences being that Deputy Werner testified that the transaction

occurred between 6:00 p.m. and 8:00 p.m., rather than between 6:00 a.m. and

8:00 p.m., and that the transaction was not recorded, but was listened in on

via an open call with the CI.

      At the conclusion of the hearing, the Commonwealth argued that defense

counsel had not submitted any proof that the search warrant was not valid,

and asked the court to deny the motion to suppress. Defense counsel argued


      2   Kentucky Rule of Criminal Procedure.
      3  The Commonwealth objected on the grounds that the trial court was not to
look beyond the four corners of the warrant and affidavit pursuant to Commonwealth
v. Pride, 302 S.W. 3d 43 (Ky. 2010).

                                                 4
that there was insufficient probable cause for the warrant to be issued because

the time frame included in the search warrant was too large to be reliable and

rendered the search warrant invalid.

      The trial court rendered an order denying Wharton’s motion to suppress

and made the following findings of fact and conclusions of law:

                             FINDINGS OF FACT

            1. The Defendant, Antonio M. Wharton is charged in
            this case as follows:
                Count I-Trafficking in a Controlled Substance,
                First Degree, Subsequent Offense, a class B
                Felony;
                Count Il-Wanton Endangerment, First Degree, a
                Class D Felony;
                Count III- Possession of Drug Paraphernalia,
                Complicity, a Class A Misdemeanor;
                Count IV- Trafficking in a Controlled Substance,
                First Degree, Subsequent Offense, a Class C
                Felony; and Count V- Persistent Felony Offender,
                First Degree.

            2. On January 8, 2018, Trigg County Deputy Sheriff
            Jared Werner was involved in a controlled buy of drugs
            by a confidential informant from the Defendant
            Antonio M. Wharton. The CI was monitored by cell
            phone in an “open call.”

            3. The CI purchased drugs from the Defendant on that
            date between the hours of 4:00 p.m. and 9:00 p.m.

            4. After the transaction, Sheriff Deputies obtained a
            search warrant from Trigg District Court.

            5. Marked bills had been used for the buy but were not
            recovered as a result of the search.

            6. Items that were seized as a result of the search
            warrant include: Box of clear baggies with box of
            straight razorblades; money jar (plastic); $23.64 found
            child’s room top dresser; $58.00 cash from woman’s
            purse found on kitchen table; 8 small rocks of
                                          5
            suspected crack cocaine (under mattress child’s room);
            1 small digital scale under mattress in child’s room;
            $13,840.00 cash found in box spring in child’s room;

            $29.00 cash found on kitchen table; $720.00 cash
            from wallet on MB dresser; and solid block of
            suspected cocaine approximately 1 ½ inch in
            diameter.

            7. There was no audio or video tape of the transaction
            itself.

            8. Deputy Werner had the CI in view at the time of the
            purchase and sale outside the residence but not inside
            Defendant’s residence. The transaction itself took
            place outside the residence.

            9. Probable cause was established for the issuance of
            the search warrant based upon the totality of the
            circumstances.

                            CONCLUSIONS OF LAW

            1. In reviewing an affidavit for issuance of a search
            warrant, extrinsic evidence is generally not admissible
            to supply deficiencies and in determining the existence
            of probable cause, the Court must consider the
            affidavit on its face. See Horn v. Commonwealth, 240
            S.W.3d 665 (Ky. App. 2007).

            2. Defendant has the burden of proof that the search
            warrant or affidavit were defective.

            3. Under the totality of the circumstances, there was
            probable cause for issuance of the search warrant.

            4. The search of Defendant’s residence and person did
            not violate his constitutional rights.

      The Commonwealth proceeded on the charges of trafficking in a

controlled substance weighing more than four grams, possession of drug

paraphernalia, and of being a persistent felony offender. The case went to trial,

where a jury convicted Wharton on all three counts.
                                           6
                                   II.   ANALYSIS

      Wharton contends on appeal that the affidavit supporting the search

warrant contained intentional or reckless material omissions that render the

affidavit insufficient to support a finding of probable cause violative of the U.S.

Supreme Court’s holding in Franks v. Delaware.4 Wharton raises the following

issues with the search warrant affidavit: that Deputy Werner lost contact with

the CI sometime between leaving the station and arriving at Wharton’s

residence; that no officer remained at the residence while Deputy Werner and

other officers sought the search warrant; that the transaction was not recorded

even though the affidavit claimed it was; and that the affidavit did not establish

the reliability of the CI. Wharton contends that, because the CI was unreliable

and the affidavit did not state with specificity when the transaction occurred,

the issuing court did not base its finding of probable cause on substantial

evidence. Therefore, on appeal, Wharton claims that the trial court improperly

made its factual determination because it was based upon intentionally false

statements or statements made with reckless disregard for the truth contained

in the affidavit. And, that those falsities, coupled with the fact that the CI’s

reliability was not established in the affidavit, were not sufficient to support the

warrant-issuing judge’s finding of probable cause to issue the warrant.




      4   438 U.S. 154 (1978).

                                             7
      The Fourth Amendment and the Kentucky Constitution prohibit

unreasonable searches or seizures.5 A search is reasonable if it is supported

by a warrant and an accompanying affidavit sufficient to establish probable

cause.6 When a criminal defendant believes that the underlying affidavit

contains intentional or reckless falsehoods or omits material facts, he may

raise that allegation before the trial court and seek suppression of evidence

gained as a result of the issuing warrant.7 However, a defendant is not

entitled to a hearing pursuant to Franks unless he first makes a “substantial

preliminary showing” that the affidavit contained intentional or recklessly false

statements.8 If a defendant is able to make such a showing, and proves that

the affidavit contains intentionally false statements or statements made with

reckless disregard for the truth, then the trial court must strike those

statements and determine if the remainder of the affidavit is sufficient to

support probable cause.9

      Not only did the Appellant fail to make a “substantial preliminary

showing” of police misconduct regarding the affidavit to merit a hearing under

Franks, he never alleged to the trial court that the affidavit contained



      5   U.S. Const. amend. IV.; Ky. Const. § 10.
      6   Commonwealth v. Pride, 302 S.W.3d 43, 50 (Ky. 2010).
      7   Franks, 438 U.S. at 171.
      Rawls v. Commonwealth, 434 S.W.3d 48, 57 (Ky. 2014) (citing Minks v.
      8

Commonwealth, 427 S.W.3d 802, 806 – 07 (Ky. 2014)).
      9   Franks, 438 U.S. at 155–56.

                                               8
intentionally false statements or statements made with reckless disregard for

the truth. Moreover, he did not urge the trial court to strike portions of the

affidavit, did not direct the trial court’s attention to material omissions,

whether intentional or reckless, that would necessitate a finding that the

warrant was not supported by probable cause, and did not argue that the CI

was unreliable. And, the Appellant produced no evidence supporting a claim to

that effect. Rather, Wharton’s motion appears to have been “a straightforward

challenge to the affidavit as insufficient within its four corners.”10 Therefore,

contrary to what the Appellant now argues, he did not challenge the affidavit’s

“presumption of validity” before the trial court.11

      On appeal, Wharton asks this Court to scrutinize the sufficiency of the

affidavit. However, we are confined to address only those issues raised before

the trial court, where an adequate record can be developed.12 We review “for

errors, and a nonruling cannot be erroneous when the issue has not been

presented to the trial court for decision.”13 Therefore, though the crux of the

Appellant’s argument on appeal centers on the sufficiency of the affidavit, we

cannot address his claim that the trial court erred by finding that the affidavit




      10   Minks, 427 S.W.3d at 810.
      11   Franks, 438 U.S. at 171.
       12 Commonwealth v. Smith, 542 S.W.3d 276, 285 (Ky. 2018) (citing Combs v.

Knott County Fiscal Court, 141 S.W.2d 859, 860 (1940)).
      13 Smith, 542 S.W.3d at 285 (quoting Hatton v. Commonwealth, 409 S.W.2d 818,

819-20 (Ky. 1966)).

                                             9
was sufficient when he made no such challenge to the affidavit’s sufficiency

before the trial court and the trial court made no such finding of sufficiency.14

      As a result, we only examine the issue actually raised before the trial

court and preserved for appellate review: whether the trial court erred in

denying the Appellant’s motion to suppress on its finding of probable cause for

the warrant to issue.15

      This Court established the appellate standard of review for motions to

suppress in Commonwealth v. Pride:

               [t]he proper test for appellate review of a suppression
               hearing ruling regarding a search pursuant to a
               warrant is to determine first if the facts found by the
               trial judge are supported by substantial evidence, and
               then to determine whether the trial judge correctly
               determined that the issuing judge did or did not have a
               ‘substantial basis for ... conclud[ing]’ that probable
               cause existed. In doing so, all reviewing courts must
               give great deference to the warrant-issuing judge’s
               decision.16

      Wharton contends that there are several key pieces of evidence that

establish that the trial court did not have a substantial basis to support its

findings of fact. First, that he was not identified by Deputy Werner himself.

Second, because the controlled buy took place in front of rather than inside his

home, the address on the warrant was not confirmed. Third, that Deputy


      14 Jenkins v. Commonwealth, 607 S.W.3d 601, 613 (Ky. 2020) (stating “[t]his
Court has held ‘[a]n appellate court is without authority to review issues not raised in
or decided by the trial court.’”) (citing Ten Broeck Dupont, Inc. v. Brooks, 283 S.W.3d
705, 734 (Ky. 2009)).
      15This issue was preserved for appellate review upon Wharton’s motion to
suppress and the trial court’s denial of that motion. RCr 9.22.
      16   302 S.W.3d at 49 (citing Illinois v. Gates, 462 U.S. 213, 236 (1983)).

                                                10
Werner could not hear the call, so the trial court should not have found that it

was monitored by open call. Fourth, that Deputy Werner was located behind

the residence, instead of in front of it, so it was improper for the trial court to

find that Deputy Werner was at the scene during the buy.

      Deputy Werner’s testimony during the evidentiary hearing is contrary to

each of these assertions. Deputy Werner stated that Wharton was the one who

made the sale at Wharton’s address within his view from behind the residence,

and that he monitored the buy via open call. Deputy Werner specifically stated

that the person making the sale was Wharton, and that he could see Wharton’s

silhouette going to and from Wharton’s residence to make the sale. As a result,

the trial court had a substantial basis to adopt its factual findings. Therefore,

those findings are conclusive.

      Our review of whether the warrant-issuing judge had a substantial basis

to issue the warrant is limited to the four corners of the affidavit, and we will

not consider extrinsic evidence to reach our decision.17

      Wharton’s contention that the unreliability of the CI precludes a finding

of probable cause is without merit. Wharton argues that, because the CI was

untested to Deputy Werner, her statements were no more than a “bare-boned”

tip insufficient to establish probable cause.18 Of course, if the affidavit only

contained a vague statement by an anonymous informant who believed




      17   Pride, 302 S.W.3d at 49.
      18   Florida v. J.L., 529 U.S. 266, 270 (2000).

                                                11
Wharton to be trafficking in a controlled substance, then that would be

insufficient to find probable cause.19 That, however, is not the case here.

       The affidavit reflects that the CI offered much more than a mere tip: she

told the police that she had been buying cocaine from Wharton since 2017,

that she had purchased cocaine from him as recently as four days ago, and

that she could purchase more cocaine from him. These statements were

corroborated when Deputy Werner personally verified that Wharton was selling

cocaine via observing the controlled buy and subsequently testing the

substance the CI purchased from the Appellant. Further, the CI was not

anonymous—the TSCO knew who she was. Thus, this case does not present

the same concerns as those at issue in Florida v. J.L., wherein a warrant was

issued following a “bare report of an unknown, unaccountable informant.”20

       From our “practical, common-sense” view, “given all the circumstances

set forth in the affidavit,” there exists “a fair probability that contraband or

evidence of a crime” would be located at Wharton’s residence.21 It was not

improper for the warrant-issuing judge to find a “sufficient probability of

criminal activity occurring at [Wharton’s] house to support probable cause and

the issuing of the warrant.”22 Therefore, the circuit court’s denial of Wharton’s

motion to suppress was proper.



       19   See, e.g., Lovett v. Commonwealth, 103 S.W.3d 72, 78 (Ky. 2003).
       20   529 U.S. at 271.
       21   Minks, 427 S.W.3d at 810 (quoting Gates, 462 U.S. at 238).
       22   Pride, 302 S.W.3d at 51 (citing Spinelli v. United States, 393 U.S. 410, 419
(1969)).

                                                 12
                                 III.   CONCLUSION

      The search warrant was supported by probable cause. We need not

address whether the good faith exception would have justified the denial of

Wharton’s motion to suppress on alternative grounds. Accordingly, we affirm

the judgment of the Trigg Circuit Court.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Roy A. Durham, II
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Courtney J. Hightower
Assistant Attorney General
Office of the Attorney General




                                            13